DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Two separate information disclosure statements were filed on 8/30/2021 with duplicate citations.  The citations have been crossed out on one of the attached PTO 1449s to avoid duplicate citations.  The references have been considered as indicated on the other PTO 1449.
Election/Restrictions
Applicant’s election of Species I B in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, claims 1-18 remain pending with claims 4, 9 and 10 withdrawn from consideration.  Claims 1-3, 5-8 and 11-18 are treated on their merits.
Drawings
The drawings are objected to because the sectional views do not include hatching – e.g. Figure 3A includes shading rather than proper hatching which reduces legibility.  Sectional views must include hatching as per 37 CFR 1.84(h).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-18
Claim 13 recites the limitation "the extension portion" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this claim may be intended to depend from claim 11 rather than claim 12.
Claim 15 recites the limitation "the outside end" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the deflation projections" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Only one deflation projection has been previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaw (US Patent 5343889).
Regarding Claim 15, Jaw discloses an inflatable object 90, comprising: an inflatable object body 90 (such as beach balls, beach mattresses, air pillows, etc.; col. 1, 90) to receive air in order to pressurize the inflatable object body (inflatable object body described above); a valve (including body 10 and sealing element 40) mounted to the inflatable object body (mounted via seat 12 welded to the inflatable object body), the valve including a valve body 10 that defines a passageway between the chamber and an ambient environment (as shown in Figure 2 especially; passageway including passage 20), the valve body having a shoulder (bottom edge 46 defines a shoulder), a one-way flap 50 that is movable between an open position (as shown in Figure 2) in which the one-way flap permits fluid communication between the chamber and the ambient environment through the passageway 20, and a closed position (as shown in Figure 3) in which the one-way flap seals against the shoulder 46 to block fluid communication between the chamber and the ambient environment though the passageway 20, wherein the one-way flap is biased to the closed position with a closing force (50 maintains a “naturally” and highly close contact with bottom 46 as described in col. 3, lines 50-55; the membrane 50 is naturally biased to the closed position via its resiliency and the air pressure indicated at B in Figure 3 from within the inflatable object; this is achieved in the same manner as applicant’s resilient valve member); and a cover 28 that is removably mountable on the outside end 26 to form a cover seal against fluid communication between the chamber and the ambient environment (as shown in Figure 3), wherein the cover includes a deflation projection 30 that projects sufficiently far from a remainder of the cover to permit the cover to be inserted into the passageway 20 to a deflation position (position shown in Figure 4) in which the deflation projection 30 drives 50 to the open position to permit deflation of the inflatable object (col. 3, lines 43-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al. (US Patent Application 2016/0223095) in view of Frayne (US Patent 8978693).
Regarding Claim 1, Sando discloses an inflatable object 12, comprising: an inflatable object body enclosing a chamber to receive air (via opening 22) in order to pressurize the inflatable object body (as shown in Figure 1; object 12 includes a body to enclose a pressurized chamber); and a valve 10 mounted to the inflatable object body 12 (Figure 1), the valve including a valve body (including seat member 18) that defines a passageway between the chamber and an ambient environment (passageway through 18 as shown in Figure 4B), the valve body having a shoulder (at the lower end of 18, best shown in Figure 5A; a shoulder is defined at the annular surface surrounding apertures 42; this surface defining the transition between the axially extending portion and the radially extending portion), wherein the valve body defines an outside end of the passageway (uppermost end of 18), which opens to the ambient environment, and an inside end of the passageway (lowermost end of 18), which opens into the chamber (via 14), a one-way flap 16 that is movable between an open position in which the one- way flap permits fluid communication between the chamber and the ambient environment through the passageway (as shown in Figure 4B; para. 0059), and a closed position in which the one-way flap seals against the shoulder to block fluid communication between the chamber and the ambient environment though the passageway (para. 0049), wherein the one-way flap is biased to the closed position with a closing force (via the diaphragm’s natural resiliency and the pressure of the air within the compartment in the same manner as achieved by applicant), and a cover 20 that is removably mountable on the outside end to form a cover seal against fluid communication between the chamber and the ambient environment (as shown in Figure 4F).
Sando does disclose that air is forced through the valve to cause the diaphragm to deform “using any manner as would be readily known to the person skilled in the art” (para. 0059).  However, Sando does not disclose the specific flow speeds and pressures required to deform the diaphragm and therefore does not disclose the closing force is selected to be overcomable so as to move the one-way flap to the open position 
Frayne teaches an inflation valve 305 which is actuated by a user blowing air at the valve from a distance (as shown in Figure 2; this is the same configuration as disclosed by applicant).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Sando such that the diaphragm is configured to be blown open by a user as taught by Frayne for the purpose of allowing for easy inflation by a user which also entrains surrounding air to more rapidly inflate the device.  Although Frayne does not specifically teach an airflow having a speed that is less than about 48 m/s, and which is at a pressure that is lower than 1 atmosphere, the particular selection of the speed and pressure required to open the valve is seen to have been an obvious matter of design choice to accommodate a user blowing the valve open from a distance.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to provide the valve such that it opens at any speed and pressure, including a speed that is less than about 48 m/s, and which is at a pressure that is lower than 1 atmosphere to ensure the valve opens and closes as desired.
Regarding Claim 2, Sando further discloses the outside end (uppermost end of 18) has a first cross-sectional area, and a central region that is inboard of the outside end and which has a second cross-sectional area that is smaller than the first cross-sectional area (as shown in Figures 4A-F, specifically Figure 4B; the uppermost end of 18 includes a portion which flares outwardly, thereby providing a larger cross-sectional area than the central region of 18).
Regarding Claim 3, Sando further discloses the one-way flap 16 is connected to the valve body at a connecting structure 46 that is centered in the passageway.
Regarding Claim 5, Sando further discloses the valve body includes a plurality of support ribs (ribs as best shown in Figure 2 which define the apertures 42) that extend into the passageway (the ribs of 18 extend into the passageway extending through 14 and 18 as shown in Figure 4B) to support the one-way flap 16 against collapse towards the outside end (the ribs prevent the flap 16 from moving upwardly through element 18 toward the atmosphere), wherein the one-way flap 16 is sufficiently flexible so as to collapse towards the outside end (to the closed position) and away from the outside end (as shown in Figure 4B to allow for inflation) due to pressure differential across the one-way flap (para. 0059), but is prevented from collapsing towards the outside end in order to maintain a seal against the shoulder, due to the plurality of support ribs (as described above, the presence of the ribs inherently provides some prevention of the flap from “collapsing” toward the outside end because the ribs provide an abutment against the flap).
Regarding Claim 12, Sando in view of Frayne is seen as further disclosing the one-way flap (16 of Sando) is sufficiently flexible that, at equal pressure across the one-way flap, the one-way flap collapses away from the outside end (provided sufficient velocity of air flow; this is seen to be inherently achieved because the flap opens upon airflow having a speed that is less than about 48 m/s, and which is at a pressure that is lower than 1 atmosphere as described with respect to claim 1 above; as described 
Regarding Claim 14, Sando is seen as further disclosing the shoulder (for the purpose of this claim, interconnected elements 18 and 14 are together seen to define the valve body; therefore, the shoulder is seen to include the lowermost ends of 14 and 18 which create a stepped shoulder as shown in Figure 4B) is in the form of a depression (the stepped shoulder described above forms a depression; that is, the lower end of 18 is depressed relative to the lower end of 14), such that a radially inner edge of the shoulder (defined by 18) is closer to the outside end of the passageway (i.e. closer to the upper end of the passageway) than is a radially outer edge of the shoulder (as described above, the radially outer edge defined by the lower end of 14 is lower and farther from the outside end of the passageway than the lowermost end of 18).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al. (US Patent Application 2016/0223095) in view of Frayne (US Patent 8978693) as applied to claim 1 above, and further in view of Jaw (US Patent 5343889).
Regarding Claim 7, Sando does not disclose the cover includes a deflation projection that projects sufficiently far from a remainder of the cover to permit the cover to be inserted into the passageway to a deflation position in which the deflation projection drives the one-way flap to the open position to permit deflation of the inflatable object.
Jaw teaches an inflatable object 90 having a valve 10 and further teaches a cover 28 includes a deflation projection 30 that projects sufficiently far from a remainder of the cover to permit the cover to be inserted into a passageway 20 to a deflation 30 drives a one-way flap 50 to the open position to permit deflation of the inflatable object (col. 3, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Sando such that the cover includes a deflation projection as taught by Jaw for the purpose of providing a user with an alternative method for rapidly deflating the object.
Regarding Claim 8, Sando does not disclose a collar that extends between the inflatable object body and the valve body, and is movable between an extended position in which the collar holds the valve body such that the outside end of the passageway projects outward from the inflatable object body, and a retracted position in which the collar holds the valve body such that the outside end of the passageway is positioned closer to the inflatable object body than when the collar is in the extended position, wherein the collar is resilient and is stable in both the extended and retracted positions and is biased towards one of the extended and retracted positions when the collar is positioned between the extended and retracted positions.
Jaw teaches an inflatable object 90 having a valve 10 and further teaches a collar 14 that extends between the inflatable object body 90 and a valve body 18, and is movable between an extended position (as shown in Figures 2-4) in which the collar holds the valve body such that the outside end of the passageway projects outward from the inflatable object body 90, and a retracted position (as shown in Figures 5-8) in which the collar holds the valve body such that the outside end of the passageway is positioned closer to the inflatable object body than when the collar is in the extended 18 is substantially flush with the inflatable object body), wherein the collar 14 is resilient (at hinge 13) and is stable in both the extended and retracted positions (i.e. the collar position is maintained in these positions) and is biased towards one of the extended and retracted positions when the collar is positioned between the extended and retracted positions (when the nozzle body is halfway between the extended and retracted positions the resiliency of the material is biased to extend or retract to achieve its natural conical shape; i.e. in the intermediate position the material of 14 would tend to buckle to thereby move the collar inwardly or outwardly).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Sando to include a collar movable between an extended and retracted position as taught by Jaw for the purpose of allowing a user to extend the device to allow for easier inflation and deflation while also being able to retract the device while not inflating or deflating the object to thereby prevent the device from being damaged by other objects.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al. (US Patent Application 2016/0223095) in view of Frayne (US Patent 8978693) as applied to claim 1 above, and further in view of Tsai (US Patent 8181664).
Regarding Claim 11, Sando does not disclose the valve body has an extension portion which extends into the chamber past the one-way flap and which has a plurality of projections and valleys which define a plurality of air apertures so as to permit movement of the one-way flap to the open position, so as to permit air to flow into the 
Tsai teaches a valve for an inflatable object (abstract) and further teaches a valve body 10 has an extension portion 50 which extends into a chamber (of the inflatable object) past a one-way flap 30 and which has a plurality of projections (the downwardly extending arms of 50 are seen to provide projections which project from the upward annular ring) and valleys (the vents 52 are gaps between the projections and therefore are seen as “valleys” in the same manner in which applicant’s gaps between projections define valleys) which define a plurality of air apertures (vents) so as to permit movement of the one-way flap to the open position (as shown in Figure 4), so as to permit air to flow into the chamber in the event that the inside end of the passageway is engaged with a wall of the inflatable object body inside the chamber (i.e. cap 50 prevents a wall of the inflatable object from closing air flow into the object).  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Sando to include an interior cap as taught by Tsai for the purpose of preventing the movable valve member from contacting the inflatable object (as taught by Tsai; col. 3, lines 30-34).
Regarding Claim 13, Sando in view of Tsai (the proposed modification of Sando in view of Tsai as described with respect to claim 11 above is incorporated herein) further discloses the extension portion (cap 50 as taught by Tsai as described above) includes an axially extending portion (downwardly projecting portions extending from the upper annular ring shown by Tsai in Figure 2 especially) that includes the projections and valleys (the valleys between the projections) and further includes a radially 50, the portions which project radially inward from the lower ends of the projections described above) that at least partially overlaps radially with the one-way flap (these portions extend to the center of the device and therefore at least partially overlap radially with the one-way flap).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaw (US Patent 5343889) in view of Sando et al. (US Patent Application 2016/0223095).
Regarding Claim 16, Jaw does not disclose the valve body includes a plurality of support ribs that extend into the passageway to support the one-way flap against collapse towards the outside end (i.e. toward the cover).
Sando teaches a valve for inflatable devices (abstract) and further teaches a valve body (including 14 and 18) includes a plurality of support ribs (ribs as best shown in Figure 2 which define the apertures 42) that extend into a passageway (the ribs of 18 extend into the passageway extending through 14 and 18 as shown in Figure 4B) to support a one-way flap 16 against collapse towards the outside end (the ribs prevent the flap 16 from moving upwardly through element 18 toward the atmosphere), wherein the one-way flap 16 is sufficiently flexible so as to collapse towards the outside end (to the closed position) and away from the outside end (as shown in Figure 4B to allow for inflation) due to pressure differential across the one-way flap (para. 0059), but is prevented from collapsing towards the outside end in order to maintain a seal against a shoulder (seal against the annular surface surrounding the apertures 42
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Jaw such that the one-way flap is centrally mounted and the valve seat includes apertures defined by ribs as taught by Sando for the purpose of utilizing an alternative, functionally equivalent configuration known in the art to be suitable for inflation valves.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lau (US Patent 8584695) also teaches an inflation valve having a pivoting cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753